Citation Nr: 1043664	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision from the Department of 
Veterans Affairs (VA) regional office (RO) located in Wichita, 
Kansas that denied the Veteran's claim for service connection for 
a right knee condition.

In November 2009, the Board remanded this matter for further 
development.  Such development has been completed and associated 
with the claims file, and the Veteran's claim is returned to the 
Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right 
knee condition.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of his claim.  

As noted above, in November 2009, the Board remanded this matter 
for further development, to include so that the RO would request 
copies of any relevant, outstanding VA treatment records dated 
from 2003 to 2006, to include a 2003 x-ray report referenced in a 
January 2007 VA treatment record, and dated from February 2007 to 
present relating to the Veteran's claimed right knee condition.  
The Board directed that if any of the records were found to be 
unavailable, the RO note such in the claims file.  While it 
appears that the RO requested and associated with the claims file 
copies of the Veteran's VA treatment records dated from January 
2006 to January 2010, there is no record of any request for the 
Veteran's VA treatment records dated from 2003 to 2005, to 
include the 2003 radiological report.  Therefore, the Board finds 
that, unfortunately, another remand is necessary so that any 
outstanding VA treatment records may associated with the claims 
file.   See Stegall v. West, 11 Vet. App. 268 (1998) (duty to 
ensure compliance with Board remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records relating to his claim dated 
from 2003 to 2005, including the 2003 
radiological report referenced in the January 
2007 VA orthopedic treatment record, and 
associate them with the claims file.  If any 
of these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above development has been 
completed, if any additional VA treatment 
records dated from 2003 to 2005 are obtained 
and associated with the claims file, review 
such records and consider whether any 
additional development is warranted as a 
consequence of those records.  If so, such 
development should be completed.

3.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


